Citation Nr: 1222323	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a claimed head injury (traumatic brain injury, or TBI) to include as secondary to a claimed personal assault.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The Veteran entered active duty on September 6, 1973 and received an honorable discharge based on a Medical Evaluation Board determination on November 2, 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for epilepsy, claimed as idiopathic epilepsy and seizure disorders, and denied claims of service connection for a right foot condition and a left ankle condition, as well as claimed residuals of an in-service injury to the right side of the body to include the head, shoulders, leg, arm, knee, ankle, and wrist.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in May 2009.  In his NOD, the Veteran specifically referred to an in-service personal assault whereby his drill instructor threw him off of his bunk and he injured his head.  This assertion is also mentioned in a VA treatment record from October 2008; however, the RO did not initially address the Veteran's contentions in this regard.  In other words, the RO did not initially develop the Veteran's claim based on a claimed in-service personal assault, nor did the RO consider the possibility of a TBI.  Because VA is required to address all possible theories of entitlement to the benefit sought, the issue with regard to the Veteran's claimed head injury was recharacterized when the case was initially before the Board in July 2011 to more accurately reflect the Veteran's assertions.  

In a July 2011 decision, the Board denied the claims of entitlement to service connection for epilepsy, claimed as idiopathic epilepsy and seizure disorders, as well as claimed residuals of an in-service injury to the right side of the body to include the shoulder, leg, arm, knee, ankle, and wrist.  The issue of entitlement to service connection for the claimed residuals of a head injury, to include as secondary to a personal assault was addressed in the remand portion of the July 2011 decision.  The issue was remanded back to the RO for additional development of the record.  Upon completion of the requested development, the RO issued a supplemental statement of the case (SSOC) and returned the case to the Board.  


FINDING OF FACT

The Veteran does not have a current diagnosis of traumatic brain injury and the competent and credible evidence of record establishes that the Veteran did not suffer a TBI in service.


CONCLUSION OF LAW

Claimed residuals of a head injury, to include traumatic brain injury, were not incurred in active military service and may not be presumed to have been incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2008.  The RO also provided notice in July 2011 that specifically addressed how to substantiate his claim for residuals of a head injury.  The notification letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the criteria regarding degrees of disability or effective dates for any grant of service connection.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran opportunity for a physical examination in conjunction with his claim of service connection for TBI, obtained a medical opinion, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran has provided information regarding his VA treatment and these records have been obtained.  The RO obtained medical records relied upon by the Social Security Administration (SSA) in conjunction with a claim for Social Security Disability benefits.  

In a statement received by the Veteran in August 2011, he specifically indicated that he had no other information or evidence to support his claim and requested that his claim be decided as soon as possible.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The matter was remanded in July 2011 to more fully develop a claim for entitlement to service connection for TBI.  The Veteran was provided another duty-to-assist letter which was specific to this claim in July 2011.  Although the Veteran was not specifically provided notice as to how he could substantiate a claim based on a personal assault, the lack of adequate notice in this regard results in harmless error because this claim is denied due to lack of current diagnosis of TBI.  In other words, regardless of any personal assault that may have occurred during service, this claim is denied due to a lack of a current medical diagnosis of TBI, and any corroboration of a personal assault during service would have no impact on the outcome of the claim.  

There has been substantial compliance with the Board's July 2011 remand instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has determined that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC sent the Veteran a duty to notify letter, obtained additional VA medical records, and scheduled the Veteran for a medical examination and the Veteran attended the examination.  The examiner reviewed the claims folder in conjunction with the examination and provided additional comments concerning the claim now before the Board.  The examination report is adequate for rating purposes as a physical examination with testing was performed, and the examiner took into account the history and reviewed the claims folder, and an opinion with rationale was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The results were then returned to the AMC and the AMC issued a rating in the form of a Supplemental Statement of the Case (SSOC) after reviewing the results of that examination.  Based on the foregoing, the AMC substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

Given the foregoing, VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim. 

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the Veteran is not service-connected for any disability, the provisions of 38 C.F.R. § 3.310 are not applicable.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record demonstrates that the Veteran has provided numerous inconsistent statements regarding the onset of his seizures and head trauma; and, during the course of this appeal, it was determined that the Veteran initially neglected to report a post-service head injury which he then subsequently described.  For example, with respect to the Veteran's history of epilepsy, the Veteran did not report on his Report of Medical History at entrance that he had epilepsy.  Similarly, no epilepsy or history of seizures was noted on his entrance physical examination in September 1973.  Service treatment records (STRs) show that the Veteran was treated in service for several seizures.  Specifically, an October 11, 1973 STR notes that the Veteran had experienced three seizures since joining the Army, with the most recent one occurring that morning.  The seizure began with a shout, then unconsciousness, with shaking all over, per a witness.  Significantly, the report notes that the Veteran had a history of seizures since age 10, diagnosed prior to service.  Old polio and an old head injury associated with an auto accident were also noted.  An October 18, 1973 clinical note indicates that the Veteran was diagnosed with a seizure disorder at age 10, and was treated with medications up until approximately three months before he came into the Army.  The document further notes that since being in the Army, the Veteran had possibly three seizures, each manifested by grand mal activity, syncopal episodes, and postictal state.  The Veteran was started on Dilantin and the diagnosis was idiopathic epilepsy.  The clinical record specifically noted that the condition existed prior to service and was not service-aggravated.  The examiner recommended that the Veteran be presented to a Medical Board for consideration for separation because he did not meet the induction standards due to his pre-existing idiopathic epilepsy. 

The STRs do not show any specific treatment for a head injury as described by the Veteran.

Records were obtained from the Social Security Administration in conjunction with his claim for Social Security Disability.  These records show that a head computerized tomography (CT) in 1997 was normal.  A July 1999 evaluation report notes that the Veteran reported grand mal seizures during military service, but not during any other time.  A July 1999 report prepared by a private psychologist on behalf of the Veteran in conjunction with his claim for SSA benefits mentions a history of epilepsy, but no head trauma in service.  More specifically, the psychologist interviewed the Veteran and noted the following with regard to a history of brain injury:  "[The Veteran] describes grand mal seizures during military service.  No other history is presented for specific head trauma, seizures, or other signs of brain injury in the adult or developmental years."  The Veteran also noted during the interview, however, that he got hurt on the job when he fell through a tractor trailer truck in 1996."  The Veteran further indicated that he re-injured himself seven months earlier when he fell again.  A May 2000 private psychological evaluation noted a diagnosis of mild mental retardation.  Interestingly, this evaluation, while it noted an extensive medical and historical perspective of the Veteran's life, there was no mention of the Veteran's seizures, epilepsy or any claimed head injury in service.  

A September 2008 VA outpatient treatment record notes that the Veteran appeared for a primary care follow-up visit.  The Veteran reported that he hit his head during service and has had an unsteady gait since that time.  He requested evaluation for TBI, and a computerized tomography (CT) scan was ordered.  At an October 2008 VA cardiology consult, the Veteran reported that he has had headaches and unusual weak spells ever since a head injury in service.  A November 2008 VA head computerized tomography (CT) scan was read as normal.  

At an April 2009 VA examination, the examiner noted a review of the claims file, which contained copies of the STRs noted above.  Additionally, the examiner noted the Veteran's assertions that he was struck in the head during service when he was thrown out of his bunk, although he admittedly had not been treated for any claimed residuals.  The examiner also noted that the Veteran denied having epilepsy.  

When asked about recent seizures, the Veteran denied current seizures and reported that his last seizure was in 1973.  The examiner noted that there were no symptoms suggesting the presence of an organic brain syndrome or other mental disorder that may be related to epilepsy.  A computerized tomography (CT) scan of the brain was unremarkable.  The examiner noted, based on his review of the medical records, medical literature and his clinical experience, that the Veteran's claims file clearly revealed a generalized seizure disorder in service with a history of seizures and treatment prior to enlistment.  Based on the records, the seizures in service were a natural progression of the epilepsy which pre-existed prior to military service.  The examiner further iterated that there was no aggravation of his seizure disorder from active duty and it appeared that he had not had any clinical seizures for many years.  

In July 2011, the Board remanded the claim of service connection for residuals of a claimed TBI.  The remand directed the RO to obtain current VA outpatient treatment records and schedule the Veteran for a VA examination to determine if any of the Veteran's current symptoms, to include headaches, depression, etc. were manifestations of a TBI that was a result of an in-service head injury.  

Outpatient treatment records from May 2009 indicate that the Veteran suffers from major depressive disorder.  A VA staff psychiatrist noted an Axis I diagnosis of MDD - severe with psychotic features, post concussive syndrome, and indicated that the Veteran's "past head injury is likely contributing, but his imaging studies and lab work are all within normal limits."  She indicated that further evaluation by neurology was needed.  The examiner neither specifies when the "past head injury" occurred nor does she point to any objective evidence of a head injury.

An August 2009 outpatient treatment record notes the Veteran's self-reported history of headaches dating back to an injury in service in 1972.

A June 2010 outpatient neurological treatment record indicates that the Veteran had clinical signs of demyelinating disease and OSA.  MRI of the brain revealed cerebellar atrophy.  Other neurologic symptoms were denied.  

In a lay statement prepared and submitted to the RO in August 2011, the Veteran's wife stated that when she met the Veteran prior to entering service in 1973 he was not like the way he was when he came out and his life has not been the same since.  She stated that the Veteran can hardly remember a thing ever since the drill sergeant in service through him off the bunk bed.  

Per the July 2011 remand directives, a VA examination was conducted in October 2011.  The examiner reviewed the claims file and specifically noted the Veteran's contentions regard the claimed in-service head injury as well as the pertinent medical evidence, including the MRI studies of the brain as described above, the Veteran's history of epilepsy and childhood polio with residual leg weakness.  The examiner noted that the Veteran had muscle contraction headaches, but indicated that there was no evidence of traumatic brain injury or concussion on examination.  The examiner commented that the medical and other evidence of record did not provide any specific evidence to show that the Veteran had a concussion or traumatic brain injury while on active duty.  

In sum, the Veteran reports that he suffered a head injury in service.  There is no evidence of record, other than the Veteran's own self-reported history, to support this contention.  The STRs fail to show complaints, findings or a diagnosis of concussion or other signs of TBI in service and there is no medical evidence of record until the late 1990's to indicate any signs of headache, psychiatric disorder, cognitive impairment, or any other sign which may be attributable to a TBI.  In other words, there is no evidence in the claims file during service, or for over 20 years after service discharge to support a finding that the Veteran incurred a TBI in service.  Furthermore, objective studies do not support the diagnosis of TBI.  

Moreover, the credibility of the statements provided by the Veteran regarding a head injury in service are not credible.  As noted above, with regard to the pre-existing epilepsy, the Veteran's entry physical notes that he is sound at entry, but the Veteran reported to more than one examiner in service that he had a history of epilepsy since age 10.  This history was also noted by the VA examiner in April 2009.  It wasn't until many years after separation from service that the Veteran retracted this statement, and reported contradictory evidence.  Currently, the Veteran reports that he did not have epilepsy prior to service.  With regard to the alleged head injury, there were no reports in service or for years following discharge whatsoever that the Veteran suffered a head injury, concussion, or any symptoms related thereto, such as headaches, weakness, cognitive impairment, depression or the like.  The first evidence of such comes from documents dated in the late 1990's, coincidentally, after the Veteran suffered at least two work-related injuries/falls.  Based on the record, it appears that one fall occurred in 1996 and the other occurred in early 1999.  Although the Veteran is certainly competent to report whether or not he was thrown out of a bed and hit his head on the hard ground during service, this statement is inconsistent with the statement provided at the time his medical history was obtained when he was in service, having seizures, and was medically discharged in 1973.  Accordingly, the Veteran's current statements are not found to be credible.  The Board finds credible the statements contemporaneous in time to the seizures, which note an "old" head injury and which make no mention of any recent concussion or in-service head injury.  The contemporaneous statements are found credible because they were made in connection with medical treatment, when it was to his benefit to provide accurate information concerning his medical history so he could receive appropriate treatment.  

The October 2011 opinion by the VA examiner is competent and adequate as it was based on a review of the entire history, a physical examination, and resulted in an opinion with a supporting rationale.  The examiner explained that the current medical evidence of record does not support a finding of TBI, and the evidence at the time of the alleged incident does not show any signs of concussion or other TBI-related symptoms.  Although the Veteran and his wife were unable to report the specific injuries that occurred with respect to his fall during civilian employment, May 2000 medical reports indicate that he suffered a back injury in February 1999 when loading a truck.  He reported persistent back and groin pain since that time.  He also reported an injury in 1990 while working as a custodian which resulted in low back pain into the groin.  He also reported slipping while loading a trailer, slipping through the floorboards and injuring his hips and ankles.  His hips, ankles and knees continued to be painful.  

Although VA outpatient treatment providers in May 2009 and August 2009 refer to headaches dating back to in-service head trauma, and post-concussive syndrome as a possible cause for the Veteran's depressive disorder, these opinions are based solely on the Veteran's self-reported history of this head trauma, which, as noted herein, are not found to be credible.  Because of the lack of any documented head trauma in service, and the lack of credibility with respect to the Veteran's statements concerning a head injury in service, these medical opinions lack probative value.  

In this instance, the only other positive opinion provided is that of the Veteran.  However, his claim that he now suffers from the residuals of a head injury to include TBI involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran is not competent to provide more than simple medical observations, such as that he has headaches or dizziness.  Similarly, his wife also noted a change after service but as a lay person, she is not competent to diagnose TBI.  The examiner in October 2011 documented these claims and specifically indicated that the Veteran did not have TBI-related symptoms.  The Veteran and his wife are not competent to provide complex medical opinions regarding whether the symptoms are attributable to a traumatic brain injury.  In other words, they are not competent to diagnose the condition nor to provide an etiological opinion.  See Barr.  Thus, the lay assertions are not competent evidence and service connection pursuant to 38 C.F.R. § 3.303(d) is not warranted. 

In this case, a chronic traumatic brain injury was not noted in service.  Although the Veteran has asserted that he suffers from this purported condition, post-service medical treatment records do not corroborate his assertions - neither does the VA medical examiner who was specifically asked to provide an opinion in this matter.  Even though the Veteran is competent to report the incidents he purportedly experienced in service and that he continues to suffer from some type of head injury residuals, competent evidence is still required to show that such a condition exists, and that there is a nexus to events in service and the continuity of symptoms.  The Veteran's statements regarding an injury in service are not credible.  Moreover, the competent VA examiner's opinion, which relies on an accurate factual premise, does not show that the Veteran has current disability attributable to an injury in service.  The medical evidence is most probative as it was based on a physical examination, a review of the medical history, and as an opinion with rationale was provided.  Accordingly, the preponderance of the evidence is against the Veteran's claim. 

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for the residuals of a head injury, to include traumatic brain injury, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


